PER CURIAM
Defendant was convicted of seven counts of first-degree rape; one count of first-degree unlawful sexual penetration; five counts of first-degree sodomy; six counts of using a child in a sexually explicit display; and seven counts of first-degree sexual abuse. The trial court imposed consecutive sentence on several of the counts, based on its findings under ORS 137.123. In 10 assignments of error, defendant challenges the trial court’s authority to impose the sentences consecutively in the absence of findings of fact by the jury. We affirm. Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009).
Affirmed.